Tilson, Judge:
The two appeals listed above raise for determination the question of the correctness of the action of the appraiser in including as a part of the dutiable values of the merchandise the amount of a so-called British purchase tax. The record upon which these appeals have been submitted shows that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the established facts and the applicable law, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser less any amounts added under duress.
Judgment will be rendered accordingly.